Citation Nr: 0336335	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  01-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with L5-S1 radiculopathy for the period 
January 13, 2000, to December 7, 2001.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with L5-S1 radiculopathy for the period 
commencing December 8, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The  veteran served on active duty from September 1952 to 
August 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, during the pendency of the veteran's 
appeal, a rating decision in January 2002 granted an 
increased evaluation of 40 percent for the veteran's 
lumbosacral spine disability effective December 8, 2001, the 
date of a VA examination.  The date of claim for an increased 
evaluation was January 13, 2000.  The Board, therefore, finds 
that the issues on appeal are as stated on the first page of 
this decision.

On May 14, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  For the period January 13, 2000, to December 7, 2001, the 
veteran's lumbosacral spine disability was primarily 
manifested by pain on use and no more than moderate 
limitation of motion, without any incapacitating episodes.

2.  For the period commencing December 8, 2001, the veteran's 
lumbosacral spine disability has been primarily manifested by 
pain on use and severe limitation of motion, without any 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with L5-S1 radiculopathy for the period 
January 13, 2000, to December 7, 2001, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293 
(2002).  

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with L5-S1 radiculopathy for the period 
commencing December 8, 2001, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a March 2000 letter, the RO notified the veteran that an 
examination would be scheduled to evaluate the disability for 
which he was seeking an increased evaluation and that no 
additional information was needed from him at that time.  VA 
examinations of the veteran's back were conducted in March 
2000 and December 2001 and the veteran testified concerning 
his complaints and symptoms at the hearing in May 2003.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flareups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provides that degenerative 
arthritis of the spine, Diagnostic Code 5242, is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Factual Background

At a VA general medical examination in March 2000, the 
veteran complained that his back had been getting worse.  He 
stated that: his back hurt every day; in the morning, he had 
to roll over in order to get out of bed; he could only sit 
for 10 minutes, stand for 45 minutes, or walk 2 blocks before 
his back started to hurt; he had no radiation of the back 
pain down his lower extremities but he did have numbness and 
tingling in his lower extremities; and he was unable to lift 
any heavy objects.  On examination, range of motion was 
flexion to 50 degrees with pain from 40 to 50 degrees, 
extension from zero to 5 degrees with pain at 5 degrees, 
right and left lateral rotation from zero to 30 degrees 
without pain.  The veteran was able to walk on his toes and 
on his heels.  He was able to squat but it took some time and 
he had difficulty arising.  Straight leg raising was 
negative, bilaterally.  The pertinent diagnosis was arthritis 
of the lumbar spine, X-ray shows DJD [degenerative joint 
disease] of L-3 through S-1.

At a VA joints examination on December 8, 2001, the veteran 
complained of intermittent back pain on a daily basis with 
radicular symptoms in the left lower extremity.  He could 
walk 2 or 3 blocks with pain before he had to stop.  He took 
medication which afforded him some relief.  He could perform 
the activities of daily living without limitation.  
Intermittently, he used a back brace and cane for support.  
On examination, the veteran had no joint deformity.  There 
was moderate tenderness to deep palpation in the proximal and 
mid-lumbar spine, greater over the paravertebral spinal 
musculature on the left side.  He had less severe pain as the 
examiner walked his fingers down the veteran's spine.  
Straight leg raising was positive on the left and negative on 
the right.  Range of motion was flexion to 50 degrees, 
further limited by pain, extension to 10 degrees, further 
limited by pain at 10 degrees, lateral bending bilaterally to 
15 degrees, further limited by pain at 15 degrees, and 
rotation bilaterally of 25 degrees, further limited by pain 
at 25 degrees.  The diagnoses were lumbosacral arthritis, X-
ray showed degenerative joint disease of L-3 through S-1 with 
L-5 pedicles, and L5-S1 radiculopathy manifesting in his left 
lower extremity pain.

At the hearing in May 2003, the veteran testified  that: he 
had almost constant back pain which radiated to his left leg; 
and he had been issued a back brace by VA.  In his testimony, 
the veteran did not describe his back symptoms as they were 
for the period January 13, 2000, to December 7, 2001, or for 
the period commencing December 8, 2001.  Rather, he related 
his symptoms as of the day of the hearing in May 2003. 

Analysis

With regard to the evaluation of the veteran's disability of 
the lumbosacral spine for the period January 13, 2000, to 
December 7, 2001, the pertinent evidence of record is the 
report of the VA examination in March 2000.  The reported 
range of motion showed no more than moderate limitation of 
motion, which warranted an evaluation of 20 percent, and no 
more, under Diagnostic Code 5292.  The pain on use of his 
back which the veteran described to the examiner in March 
2000 was, the Board finds, adequately and appropriately 
compensated at the 20 percent level and did not warrant an 
evaluation in excess of 20 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  The examiner in March 2000 did not 
find that the veteran had neurologic signs and symptoms as 
manifestations of intervertebral disc syndrome and, 
therefore, a separate evaluation for neurologic symptoms is 
not in order.  An evaluation in excess of 20 percent for the 
veteran's service connected back disability for the period 
January 13, 2000, to December 7, 2001, under Diagnostic Code 
5293 was not warranted under the provisions of that 
diagnostic code which were then in effect, because severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief was not demonstrated at the VA 
examination in March 2000 by the reported objective findings.  
In sum, the report of the VA examination in March 2000, which 
is the only evidence concerning the severity of the veteran's 
back disability for the period January 13, 2000, to December 
7, 2001, affords no basis for an evaluation in excess of 20 
percent under the schedular criteria in effect during that 
period of time.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293 (2002).

With regard to the evaluation of the veteran's disability of 
the lumbosacral spine for the period commencing December 8, 
2001, the Board first notes that the maximum evaluation of 40 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) 
for severe limitation of motion is in effect.  

For the period commencing December 8, 2001, 2 versions of 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, have been in effect: the versions in effect prior 
to and subsequent to September 23, 2002.  As noted above, 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, became effective September 26, 2003.  Since 
December 8, 2001, an evaluation in excess of 40 percent has 
not been warranted under any diagnostic code pertaining to 
intervertebral disc syndrome in effect since then.  The 
findings reported by the VA joints examiner in December 2001 
did not demonstrate that the veteran has pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  Indeed, the examiner did not report a diagnosis of 
intervertebral disc syndrome or of any lumbosacral disc 
pathology.  Revised Diagnostic Code 5293 and new Diagnostic 
Code 5243 rate intervertebral disc syndrome on the total 
duration of incapacitating episodes in the past 12 months, 
defined in Note(1) as episodes during which bed rest was 
prescribed by a physician.  In the instant case, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability at any time, and so 
his back disability may not be evaluated on the duration of 
incapacitating episodes.  In this regard, the Board notes 
that the VA joints examiner in December 2001 reported that 
the veteran can perform the activities of daily living 
without limitation.

As noted above, the revised criteria for rating disabilities 
of the spine effective September 26, 2003, provide that 
degenerative arthritis of the spine, Diagnostic Code 5242, is 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Therefore, the factors of 38 C.F.R. § 4.40, 4.45 as 
interpreted in DeLuca are not for consideration in evaluating 
the veteran's lumbosacral spine disability for the period 
commencing December 8, 2001.  Under Diagnostic Code 5242 and 
the General Rating Formula for Diseases and Injuries of the 
Spine, an evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine and an evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  There is absolutely no evidence, and the veteran does 
not contend, that the veteran has ankylosis of any segment of 
his spine, to include the lumbosacral segment, and so 
entitlement to an evaluation in excess of 40 percent for his 
lumbosacral spine disability under Diagnostic Code 5242 is 
not warranted.

In sum, the pertinent evidence of record, which includes the 
report of the VA joints examination in December 2001 and the 
veteran's hearing testimony, provides no basis for an 
evaluation in excess of 40 percent for the veteran's 
lumbosacral spine disability for the period commencing 
December 8, 2001, under any applicable diagnostic code.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.471a, 
Diagnostic Codes 5003, 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 effective September 23, 2002; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 effective September 26, 
2003.

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
    




ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with L5-S1 radiculopathy for the period 
January 13, 2000, to December 7, 2001, is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with L5-S1 radiculopathy for the period 
commencing December 8, 2001, is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



